                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

 MICHAEL WALSHAW AND LEIA                                       CIVIL ACTION
 WALSHAW
 VERSUS                                                         NO: 19-12131
 PIERRE FABRE DERMA                                             SECTION: "S" (4)
 COSMETIQUE USA, INC.


                                  ORDER AND REASONS

       Before the court is the Motion to Dismiss filed by defendant Pierre Fabre Dermo-

Cosmetique USA, Inc. Rec. Doc. 4.

       The court having been informed by counsel for movant that the motion has been mooted

by plaintiffs' filing of the First Amended and Supplemental Complaint (Rec. Doc. 9),

        IT IS HEREBY ORDERED that the motion is denied as moot.



                                     28th day of August, 2019.
       New Orleans, Louisiana, this _____



                         ____________________________________
                              MARY ANN VIAL LEMMON
                          UNITED STATES DISTRICT JUDGE
